The Chancellor.
The complainant purchased part of the sixteenth section from the trustees of the township, and gave his note for the purchase money. He alleges he obtained no title, because, he says, the trustees were not legally elected, there having been some irregularity in the mode of conducting the elections.
I have heretofore decided this question. Whether the election was or was not conducted with all the formalities prescribed by law, is a question which cannot be investigated in this collateral mode. That can only be done by an information in the nature of a quo warranto, regularly prosecuted before the proper tribunal. They were at least trustees defacto, whether de jure or not, and their acts as such will be held valid.
The complainant does not pretend that he has been disturbed in his title, or that it has in any way been questioned. Who could question it? Certainly no one but the trustees who might succeed those who were the complainant’s vendors. Could they question it? Certainly not: they, would be estopped by the deed of their predecessors, being privies' in law.
The bill must'be dismissed at the-complainant’s cost.